Citation Nr: 1503079	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  12-06 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for service-connected peripheral neuropathy of the right lower extremity.  

2.  Entitlement to a disability rating in excess of 10 percent for service-connected peripheral neuropathy of the left lower extremity.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The Veteran served on active duty from December 1967 to July 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2010 rating decision of the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was last afforded a VA neurological examination in February 2010 for his service-connected peripheral neuropathy of the right and left lower extremities.  The examiner found that the Veteran's peripheral neuropathy of the bilateral lower extremities caused no more than mild impairment on his usual daily activities.  Subsequent March 2010 VA electromyography and nerve conduction studies revealed both sensory and motor peripheral polyneuropathy with clinical correlation that was due to diabetes.  Private treatment records, dated as recent as April 2010, show ongoing problems with leg cramps and foot pain as well as peripheral neuropathy.

In his March 2012 Form 9, the Veteran indicated that his peripheral neuropathy symptoms had progressed with time and he believed he was entitled to separate 20 percent ratings for moderate disability.  Further, in an October 2014 Appellate Brief, the Veteran's representative noted that it had been almost 5 years since the Veteran's most recent examination and requested that he be afforded another VA examination to determine the current severity of his peripheral neuropathy of the right and left lower extremities.  

The Veteran has not been afforded a VA examination of his service-connected peripheral neuropathy of the right and left lower extremities in almost 5 years.  Additionally, the record clearly raises a question as to the current severity of his service-connected disability.  As such, this matter must be remanded to afford him an opportunity to undergo a contemporaneous VA examination to assess the current extent and severity of his peripheral neuropathy of the right and left lower extremities.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  

Prior to the above examination, any outstanding records of pertinent medical treatment should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all medical providers who have treated him for peripheral neuropathy of the bilateral lower extremities since April 2010.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claim folder.  

2.  Obtain any relevant VA treatment records that have not already been associated with the claim file.

3.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected peripheral neuropathy of the right and left lower extremities.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  

All signs and symptoms necessary for rating the Veteran's peripheral neuropathy of the lower extremities must be reported in detail, including all information necessary for rating the conditions under 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2014).  The examiner must also detail all current functional impairment from the Veteran's peripheral neuropathy of the right and left lower extremities, to include any impact on occupational functioning.  

The examination report must include a complete rationale for all opinions expressed.  

4.  Then, readjudicate the issues remaining on appeal.  If either of the benefits sought remains denied, issue a supplemental statement of the case (SSOC) and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


